Citation Nr: 1341045	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  11-26 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tuscaloosa, Alabama


THE ISSUE

Entitlement to a VA clothing allowance.  

(The issues of service connection for degenerative joint disease of the left and right knee, arthralgia of the shoulders and arms, bilateral hearing loss, tinnitus, median nerve neuropathy of the left upper extremity, and prostate cancer; as well as increased rating for posttraumatic stress disorder and cervical spondylosis are the subject of a separate decision of the Board.)  


REPRESENTATION

Appellant represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1971 to February 1974 and from June 2004 to August 2005.  In addition, he had over thirty years of inactive service.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a decision of the Medical Center in Tuscaloosa, Alabama (VAMC) of the Department of Veterans Affairs (VA).  

In June 2012, a videoconference board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's medical appeal folder.

The appeal is REMANDED to the VAMC.  VA will notify the appellant if further action is required on his part.


REMAND


The Veteran is seeking a clothing allowance on account of the need to wear knee braces.  During the Board hearing in June 2012, he testified that his left knee disability was noted on the examination for physical examination board during service in May 2010 and he has contended that the disability was aggravated by service.  The issue of service connection for a left knee disability is on appeal before the Board and has been remanded to the RO through the Appeals Management Center in Washington, DC, in a separate decision of the Board.  The matter relating to service connection for degenerative joint disease of the knees is inextricably intertwined with that of entitlement to a clothing allowance.  As such, the issue related to clothing allowance must be remanded pending the adjudication of the issue related to service connection for a knee disability.  

Accordingly, the case is REMANDED for the following action:

The Veteran's claim for clothing allowance must be held in abeyance pending the adjudication of the Veteran's claim of service connection for a left and knee disability, which has been remanded to arrange for a videoconference hearing before a member of the Board.  Following resolution of this matter, the VAMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

